DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/4/2021 has been entered.
Claims 3, 15, 18, 20, 52, 55, 56, 59 and 146 are pending. 
  The instant application is a continuation of U.S. Patent Application No. 13/170,395, filed on June 28, 2011, now abandoned, which is a continuation of U.S. Patent Application No. 12/556,560, filed on September 9, 2009, now abandoned which is a continuation of U.S. Patent Application No. 11/794,594, filed on June 29, 2007, now abandoned which is a U.S. national stage entry of International Patent Application No. PCT/EP2006/000009, filed on January 2, 2006, which claims priority to United States Provisional Patent Application No. 60/651,085, filed on February 8, 2005 (available in English on 12/29/2005), and German Patent Application No. 102004063639.7, filed on December 31, 2004. The priority documents that are not submitted in English cannot support the priority date of the claims. 
  
Response to Amendments
The previous objections and rejection under 35 USC 112, second paragraph are overcome. 

Claim Objections
Upon reconsideration, claim 3, line 2-3 would be grammatically proper if rearranged to recite –wherein the drug resistance is mediated by an ABC transporter which expression is induced by YB-1--. 
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 15, 18, 20, 52, 55, 56, 59 and 146 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the following: “administering an effective amount of an adenovirus to the tumor in said subject, whereby the adenovirus replicates in the subject in a YB-1 dependent manner to restore drug sensitivity and wherein the adenovirus is adenovirus dl520 that is ElB19k-minus”.
And claim 146 the following: “The method according to claim 3, wherein the adenovirus is protein IX-minus”.
The claim is unclear as the adenovirus is dl520 which is the following. 


    PNG
    media_image1.png
    123
    550
    media_image1.png
    Greyscale




Claim Rejections - 35 USC § 112, first paragraph 
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3, 15, 18, 20, 52, 55, 56, 59 and 146 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for a method for restoring drug sensitivity in a subject having a tumor comprising drug resistant cells, wherein the drug resistance is mediated by an ABC transporter which expression is induced by YB-1, the method comprising: intratumorally administering an effective amount of an adenovirus to the tumor in said subject, whereby the adenovirus replicates in the subject in a YB-1 dependent manner to restore drug sensitivity and wherein the adenovirus is ElB19k-minus and has a deletion in the E1A gene corresponding to that of dl520: and further administering to said subject a pharmaceutically active agent and/or radiation, wherein the pharmaceutically active agent is a drug to which the drug resistant cells are resistant prior to restoration of drug sensitivity, and wherein the adenovirus is administered  1 to 3 days prior to the administration of the pharmaceutically active agent and/or the radiation, does not reasonably provide enablement for any other embodiment.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. It was noticed that the term “directly” was deleted in the claim set filed 4/3/2020 wherein this limitation was added 3/26/2018 to overcome the rejection 9/26/2017  restated below. 
The test of enablement is whether one skilled in the art could make and use the claimed invention from the disclosures in the patent coupled with information known in the art without undue experimentation (United States v. Telectronics, Inc., 8 USPQ2d 1217 (Fed. Cir. 1988)). Whether undue experimentation is required is not based on a single factor but is rather a conclusion reached by weighing many factors (See Ex parte Forman, 230 USPQ 546 (Bd. Pat. App. & Inter, 1986) and In re Wands, 8USPQ2d 1400 (Fed. Cir. 1988); these factors include the following:
1) Nature of invention. The instant claims are drawn to a method of restoring drug sensitivity in a subject comprising the step of administering to the tumor an effective amount of an adenovirus to the subject wherein the adenovirus replicates in an YB-1 dependent manner. 
 2) Scope of the invention.  The scope of the administration is broad. 
3) Number of working examples and guidance.  The specification teaches that during treatment of malignant tumors, recurrent tumors are resistant to the initially used cytostatic as well as other anti-neoplastics or multidrug resistance. Applicants propose treatment of this condition by exploiting the relevance of YB-1 in tumor related multidrug resistance. Specifically, adenovirus which require YB-1 for replication render YB-1 no longer available as an important factor for the formation of resistances.
More particularly, YB-1, due to its involvement in the replication of this group of viruses and adenoviruses in particular, seems to be removed to such extent or no longer available to such extent that other YB-1 controlled processes, such as the YB-1 controlled transcription of resistance mediating genes, are no longer proceeding or, at least, are proceeding in a significantly reduced manner.

4) State of the art and Unpredictability of the art. The method requires simply administration of the adenovirus to the subject. However, the art has demonstrated through numerous publications that use of viral vectors in vivo is highly unpredictable for successful human therapy. However, the claims as quite broadly drawn do not require localized administration. These treatments require that the transgene be expressed at the location of treatment. The method of delivery of polynucleotides is highly unpredictable to date. Gene delivery has been a persistent problem for gene therapy protocols and the route of delivery itself presents an obstacle to be overcome for the application of the vector therapeutically. Considering the mode of treatment, the specification simply requires administration of the virus to the subject. The art has demonstrated through numerous publications, delivery of nucleic acid vectors in vivo is highly unpredictable for successful human therapy. At issue in general are organ barriers, failure to persist, side-effects in other organs, T-cell responses, virus neutralizing antibodies, humoral immunity, normal tropism of the vector to other organs and more. Oncolytic adenovirus have been developed but have not fulfilled the promise of improved activity (see Yamamoto an Curiel). To date, systemic administration in humans has proven unsuccessful (see Hill and Carlisle). 
The challenge is to maintain the efficiency of delivery and expression while minimizing any pathogenicity of the virus from which the vector was derived. The inability to develop an adequate means of overcoming obstacles such as humoral; responses and refractory cells limits the successful means by which the nucleic acid can be administered. The physiological art is recognized as unpredictable. (MPEP 2164.03.) In cases involving predictable factors, such as mechanical or electrical elements, a single embodiment provides broad enablement in the sense that, once imagined, other embodiments can be made without difficulty and their performance characteristics predicted by resort to known scientific laws. In cases involving unpredictable factors, such as most chemical reactions and physiological activity, the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved. In this case, the nucleic acid is broadly stated as being administered to a patient. The lack of guidance exacerbates the highly unpredictable field of gene therapy and the method of delivery of polynucleotides is highly unpredictable to date.
5) Amount of Experimentation Required.
The claims have been evaluated in light of the art at the time of filing and found not to be commensurate in scope with the specification. MPEP 2164.05 teaches, “However, the examiner should carefully compare the steps, materials, and conditions used in the experiments of the declaration with those disclosed in the application to make sure that they are commensurate in scope; i.e., that the experiments used the guidance in the specification as filed and what was well known to one of skill in the art. Such a showing also must be commensurate with the scope of the claimed invention, i.e., must bear a reasonable correlation to the scope of the claimed invention. The invention recites use of a broad group of sequence.  Given the unpredictability of the art, the poorly developed state of the art with regard to predicting the structural/ functional characteristics of antagonists, the lack of adequate working examples and the lack of guidance provided by applicants, the skilled artisan would have to have conducted undue, unpredictable experimentation to practice the claimed invention.”  
Consequently, the prior art (and post-filing art) when combined with the lack of any disclosed direct experimental test of Applicant's hypothesis, shows that one of skill in the art at the time the invention was made would have had no basis to reasonably predict or conclude the claimed sequences could be identified given the lack of details necessary to identify those meeting the necessary functions. Though not controlling, the lack of working examples, is, nevertheless, a factor to be considered in a case involving both physiological activity and an undeveloped art. When a patent applicant chooses to forego exemplification and bases utility on broad terminology and general allegations, he runs the risk that unless one with ordinary skill in the art would accept the allegations as obviously valid and correct, the PTO may, properly, ask for evidence to substantiate them. Ex parte Sudilovsky, 21 USPQ2d 1702, 1705 (BPAI 1991); In re Novak, 134 USPA 335 (CCPA 1962); In re Fouche, 169 USPQ 429 (CCPA 1971).
The court and the Board have repeatedly held (Amgen Inc. v. Chugai Pharmaceutical Co. Ltd.,18 USPQ2d 1016 (CA FC, 1991); Fiers v. Revel, 25 USPQ2d 1601 (CA FC 1993); Fiddes v. Baird, 30 USPQ2d 1481 (BPAI 1993) and Regents of the Univ. Calif. v. Eli Lilly & Co., 43 USPQ2d 1398 (CA FC, 1997)) that an adequate written description of a nucleic acid requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it, irrespective of the complexity or simplicity of the method; what is required is a description of the nucleic acid itself. It is not sufficient to define DNA solely by its principal biological property, because disclosure of no more than that, as in the instant case, is simply a wish to know the identity of any DNA with that biological property. Naming a type of
material generically known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material. When one is unable to envision the detailed constitution of a complex chemical compound having a particular function, such as a nucleic acid, so as to distinguish it from other materials, as well as a method for obtaining it, conception has not been achieved until reduction to practice has occurred, i.e., until after the nucleic acid has been isolated. Thus, claiming all DNA's that achieve a result without defining what means will do so is not in compliance with the description requirement. Rather, it is an attempt to preempt the future before it has arrived. Also, where a claim purports to cover all nucleic acids that encode a specific protein and the specification discloses but a single DNA known to do so, the situation is analogous to a single means claim and does not meet the enablement requirement under para. 1 ' of§112. Specifically, in the instant case, the specification provides SEQ ID NO: 1.
Applicants have created a single modified VEEV RNA replicon in which the U2 is modified to G. This replicon has enhanced expression activity. The analysis is limited to VEEV wherein the evidence in fact is only a single nucleotide substitution. Applicants have provided no evidence that it can be extrapolated to any other sequence. 	While it is routine to screen for variants comprising multiple substitutions/multiple modifications, the specific modifications that can be made with a reasonable expectation of success in obtained the desired activity are limited and the result of such modifications is unpredictable. As discussed above, predictability of which changes can be tolerated in a sequence and obtain the desired activity requires a specific knowledge of and guidance with regard to which specific sequences can be modified such that the modified sequence continues to have said claimed activity. It is this specific guidance that applicants do not provide. While the art may teach general mutagenesis techniques, such teachings will not reduce the burden of undue experimentation on those of ordinary skill in the art at arriving at the claimed invention


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 3, 15, 20, 52, 55, 56, 59 and 146 are rejected in view Holm et al (20060099178; see entire document) in view of Howe et al (WO 200029573l; see entire document) and Yu and Li (US 20030039633; see entire document). In the interest of compact prosecution, the claims are interpreted as drawn to an adenovirus with the E1A modification of dl520 with additional modifications. 
With regard to claim 3, Holms et al teach restoring drug sensitivity in a subject due to an ABC transporter. As set forth in the specification, drug resistance is incurred by expression of MRP (an ABC transporter). 
[0133] It is intended that with regard to the characteristics of the cells for the lysis of which the adenoviruses described herein are used in accordance with the present invention, these are, in an embodiment, resistant, preferably have a multidrug or multiple resistance.  Resistance as used herein, refers preferably to a resistance against the cytostatics described herein.  This multidrug resistance preferably goes along with the expression, preferably an overexpression, of the membrane-bound transport protein P-glycoprotein which can be used as a marker for determining respective cells and can thus also be used for tumors and respective groups of patients having such multidrug resistance.  The term resistance as used herein comprises both the P-glycoprotein mediated resistance which is also referred to as classical resistance, as well as atypical resistance which comprises resistance which is mediated through MRP, or other, non-P-glycoprotein mediated resistances. [

The method entails administration of dl520. 

0033] In a preferred embodiment of the two uses according to the invention, the virus, in particular the adenovirus, is selected from the group comprising Ad.DELTA.24, dl922-947, E1Ad/01/07, dll 119/1131, CB 016, dl520 and viruses which are lacking an expressed viral E1A oncogene which is capable of binding a functional Rb tumor suppressor gene product.

This virus will inherently replicate in a YB-1 dependent manner. 
[0125] The present inventor has surprisingly found that the use in accordance with the invention of the viruses described herein can be applied with a very high success rate to tumors which have YB-1 in the nucleus independent from the cell cycle.  Normally, YB-1 is located in the cytoplasm, in particular also in the perinuclear plasma.  During S-phase of the cell cycle, YB-1 can be found in the cell nucleus of both normal cells as well as tumor cells.  This, however, is not sufficient to provide for viral oncolysis using thus modified adenoviruses.

		Variations on oncolytic adenovirus were known in the art. Howe et al teach a vector with a deletion of the CR3 domain to make the virus deficient in binding to Rb (see e.g. page 23, ¶3) combined with protein IX deletions 9see figure 1). These virus also comprise deletions of E1B19K (see e.g. page 19, ¶3). This is to lift blocks of apoptosis by E1A (see page 4). 
		Oncolytic adenovirus therapy with radiation is known in the art. Yu et al each that treatment is after or before adenovirus delivery (see e.g. ¶0100). 
Based on such teachings, it would have prima facie been obvious to one of ordinary skill in the art at the time the invention was made to use the additional elements of Howe et al with the protocol of Yu et al with the oncolytic virus of Holms et al. It would have been obvious to one of ordinary skill in the art at the time the invention was made to treat a drug resistant tumor with YB-1 and an ABC transporter with the virus of Holm in light of the virus modifications taught by Howe and the combination protocol of Yu and Li given that Holm teach that the oncolytic protocol can be used with further active agents and because Yu and Li teaches that addition of radiation with the virus increase efficacy and that modifications in E1B19K is preferred. Based upon the teachings of the cited references, the high skill of one of ordinary skill in the art, and absent evidence to the contrary, there would have been a reasonable expectation of success to result in the claimed invention. 
Regarding transgenes recited in claims 52, 55 and 56, Holm embraces those claimed (see e.g. ¶0059-0061).

Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Holm et al (20060099178; see entire document) in view of Howe et al (WO 200029573l; see entire document) and Yu and Li (US 20030039633; see entire document) as applied to claims 3, 15, 20, 52, 55, 56, 59 and 146 above, and further in view of Freytag et al (Cancer Research, 2003, pages 7497-7506; see entire document). In the interest of compact prosecution, the claims are interpreted as drawn to an adenovirus with the E1A modification of dl520 with additional modifications. 
The above teachings do not teach that the agent and/or radiation is administered 2 days after the adenovirus. However, such a step was known in the art as demonstrated by Freytag et al (see e.g. abstract). 
Based on such teachings, it would have prima facie been obvious to one of ordinary skill in the art at the time the invention was made to administer use the additional agents of Yu and Li after 2 days as demonstrated by Freytag et al with the method of administering the oncolytic virus of Holms et al. It would have been obvious to one of ordinary skill in the art at the time the invention was made to treat a drug resistant tumor with YB-1 and an ABC transporter with the virus of Holm and the combination protocol of Howe et al and Yu and Li and Freytag et al given that 2 days after adenovirus falls into a finite number of identified predictable solutions with a reasonable expectation of success. Based upon the teachings of the cited references, the high skill of one of ordinary skill in the art, and absent evidence to the contrary, there would have been a reasonable expectation of success to result in the claimed invention. 

Double Patenting
A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 3, 15, 18, 20, 52, 55, 56 and 59 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 9-12 of US Patent 10,155,930 or claims 1-14 of US Patent 10,731,136 in view of Holm et al (US 20060099178; see entire document). In the interest of compact prosecution, the claims are interpreted as drawn to an adenovirus with the E1A modification of dl520 with additional modifications. 

  Although the conflicting claims are not identical, they are not patentably distinct from each other.  US Patent 10,155,930 and US Patent 10,731,136 claim methods of treating cancer with dl520 which can and hence may not encode YB-1. The cancer overexpresses P glycoprotein which is an ABC transporter as taught by Holm et al (¶ 0007). The co-administration of the adenovirus and the agent in U.S. Patent 10,155,930 is not clearly that different from about 1 day of separation for administration. In US Patent 10,731,136 the claims do not explicitly require administration of the drug. However, the method is designed to reintroduce drug sensitivity. This is the purpose according to claim 65 and as evidenced by U.S. patent 10,155,930 requires administration of the agent at about 1 day from the virus. 
Additionally, if a patent resulting from the instant claims was issued and transferred to an assignee different from the assignee holding a patent issued from US Patent 10,155,930 US Patent 10,731,136, then two different assignees would hold a patent to the claimed invention of US Patent 10,155,930 and US Patent 10,731,136 and thus improperly there would be possible harassment by multiple assignees. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA MARVICH whose telephone number is (571)272-0774.  The examiner can normally be reached on 6 am- 3 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARIA MARVICH/Primary Examiner, Art Unit 1633